Filed 5/19/21 P. v. Robinson CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE OF THE STATE                                        2d Crim. No. B300008
 OF CALIFORNIA,                                              (Super. Ct. No. 17F-11978)
                                                              (San Luis Obispo County)
 Plaintiff and Respondent,

 v.

 JOHN HENRY ROBINSON,

      Defendant and Appellant.



       John Henry Robinson appeals the judgment entered after a
jury convicted him of giving away a controlled substance, i.e.,
methamphetamine (Health & Saf. Code, § 11379, subd.(a)). The
trial court placed him on three years probation with terms and
conditions including that he serve 180 days in county jail.
Appellant raises claims of evidentiary error and insufficient
evidence. We affirm.
                    STATEMENT OF FACTS
       On September 11, 2017, appellant entered a United Parcel
Service (UPS) store in Atascadero and gave employee Amy Tewell
two packages to ship. Appellant told Tewell the smaller package
was being sent to Catherine Burgett, who had recently moved
from San Luis Obispo to Huntsville, Alabama. Appellant said the
package contained his marriage proposal to Catherine and an
engagement ring. The packages cost $81.39 for two-day shipping
and appellant paid in cash. Appellant listed a return address on
Las Pilitas Road in Santa Margarita and signed a document
relinquishing custody of both packages to UPS.
       The smaller package was heavily taped and emitted a
strong odor of cologne, paint, or other chemical. After appellant
left, Tewell opened the package and found a freshly-painted black
prescription bottle wrapped in foil. The bottle contained
approximately 24 grams of methamphetamine.
       Appellant testified that Catherine, his former girlfriend,
called him on September 8 and asked him to mail a package for
her adult son Adam, who lived in Paso Robles. Catherine told
appellant the package contained six rings that had belonged to
her deceased mother. On the morning of September 11, appellant
drove from his residence in Santa Margarita to Adam’s residence
in Paso Robles, picked up the package, and then drove to the UPS
store in Atascadero to mail it. The larger package contained an
item from Amazon that appellant was returning.
       Appellant lied to Tewell about the contents of the smaller
package because he had “a bad feeling” and “didn’t think it was
any of her business that there were rings in the box.” He did not
notice any odor emanating from the package because his sense of
smell is impaired as the result of smoking cigarettes. Appellant




                               2
also acknowledged that the return address he listed was for a
different residence on the street where he lived. He claimed that
he always picked up his mail from the address he had listed. He
also acknowledged that his driver’s license listed the wrong street
number for his address.
                           DISCUSSION
                  Exclusion of Hearsay Evidence
       Appellant testified that he did not know the package he
gave to Tewell contained methamphetamine. He claimed that he
picked up the package from Adam at the request of Catherine,
who said it contained six of her deceased mother’s rings.
Appellant contends the trial court erred in excluding as hearsay
Catherine’s statement to appellant that she had asked him to
mail the package because Adam did not have the money to do so.
       The court, however, did not exclude this evidence as
hearsay, i.e, “a statement that was made other than by a witness
while testifying at the hearing and that is offered to prove the
truth of the matter started.” (Evid. Code, § 1200, subd. (a).)
Although the prosecutor made a hearsay objection when defense
counsel asked appellant if he “inquire[d] why [Catherine] asked
[him] to ship the [package],” defense counsel countered that the
evidence was not being offered for the truth of the matter
asserted, but rather for the nonhearsay purpose of explaining
why appellant acted as he did. (See People v. Bell (2019) 7
Cal.5th 70, 100, internal quotations omitted [recognizing that an
out-of-court statement “is not hearsay” if offered “to prove that
the statement imparted certain information to the hearer and
that the hearer, believing such information to be true, acted in
conformity with that belief”].) After indicating that the evidence
could be admissible as nonhearsay to “explain[] [appellant’s]




                                3
actions,” the court asked defense counsel to explain the relevance
of Catherine’s purported statement that Adam did not have the
money to mail the package. Defense counsel replied, “That’s not
critical. . . . I will ask the question. [The prosecutor] can raise
the objection. The court can sustain it. That’s fine. It will come
back later anyway on cross-examination.”
       In his subsequent questioning of appellant, defense counsel
asked if appellant had asked Catherine “why can’t Adam do it or
words to that effect.” After appellant answered in the
affirmative, counsel asked, “Without telling us what [Catherine]
said, what did you then do?” Appellant replied, “I told her that I
would get it and mail it to her.”
       Defense counsel made a tactical decision to avoid eliciting
Catherine’s purported statement that Adam did not have the
money to mail the package. When asked to explain the relevance
of this evidence, counsel replied that the evidence was “not
critical” and expressly invited the court to sustain any further
objection to it. Although appellant argues that the evidence
would have helped explain why he agreed to mail the package, it
did not provide a particularly credible explanation for his
behavior. As the People note, “[i]f Adam’s alleged lack of money
was [an] important fact, then appellant did not need to go to
UPS. He could have simply given Adam cash.”
       Any error in excluding the evidence was harmless. As
defense counsel noted, the evidence was “not critical” to the
defense. Moreover, the circumstantial evidence of appellant’s
guilt was substantial. Among other things, he presented Tewell
with a heavily-taped package that emitted a strong chemical odor
and lied about its contents. He also gave Tewell a false address,
and his proffered defense consisted solely of his own self-serving




                                 4
statements. Because it is not reasonably probable that appellant
would have achieved a more favorable result had he testified that
Catherine told him Adam did not have the money to mail the
package, his claim fails for lack of prejudice. (People v. Watson
(1956) 46 Cal.2d 818, 835; People v. Anderson (2012) 208
Cal.App.4th 851, 887 [applying Watson harmless error standard
of review to claim that relevant evidence was erroneously
excluded].)
                     Sufficiency of the Evidence
       Appellant contends his conviction must be reversed because
the evidence is insufficient to prove that he knew the package he
gave to Tewell contained methamphetamine. We are not
persuaded.
       “In reviewing a challenge to the sufficiency of the evidence
under the due process clause of the Fourteenth Amendment to
the United States Constitution and/or the due process clause of
article I section 15 of the California Constitution, we review the
entire record in the light most favorable to the judgment to
determine whether it discloses substantial evidence—that is,
evidence that is reasonable, credible, and of solid value—from
which a reasonable trier of fact could have found the
[enhancement true] beyond a reasonable doubt.” (People v. Cole
(2004) 33 Cal.4th 1158, 1212.) “We presume every fact in support
of the judgment the trier of fact could have reasonably deduced
from the evidence. [Citation.] If the circumstances reasonably
justify the trier of fact’s findings, reversal of the judgment is not
warranted simply because the circumstances might also
reasonably be reconciled with a contrary finding.” (People v.
Albillar (2010) 51 Cal.4th 47, 60.) It is well settled that “‘[a]
reversal for insufficient evidence “is unwarranted unless it




                                 5
appears ‘that upon no hypothesis whatever is there sufficient
substantial evidence to support’” the jury's verdict.’” (People v.
Penunuri (2018) 5 Cal.5th 126, 142.)
       To convict appellant of giving away methamphetamine in
violation of Health & Safety Code, section 11379, the jury had to
find among other things that he knew the package he gave to
Tewell contained methamphetamine. (See CALCRIM No. 2300).
Knowing possession of a controlled substance may be proven by
circumstantial evidence. (People v. Martin (2001) 25 Cal.4th
1180, 1184.) “All surrounding facts and circumstances may be
considered in determining knowing possession of narcotics
[citation], including defendant’s conduct, admissions, contrary
statements or explanations . . . .” (People v. Schumacher (1967)
256 Cal.App.2d 858, 865-866.) Moreover, “knowledge of the
character of dangerous drugs or narcotics may be shown by acts
or declarations of the accused which indicate a ‘consciousness of
guilt.’” (People v. Williams (1971) 5 Cal.3d 211, 216.)
       The evidence, viewed in the light most favorable to the
judgment, is sufficient to support the jury’s finding that appellant
knew the package he gave to Tewell contained
methamphetamine. The package was heavily taped and emitted
a strong chemical odor. (See People v. Breault (1990) 223
Cal.App.3d 125, 136 [sufficient evidence supported conviction for
transporting methamphetamine where defendant’s truck
“smelled of solvents associated with [the] manufacture of
methamphetamine” and “[t]he baggie of methamphetamine also
emitted an ether smell”].) Appellant admittedly lied about the
contents of the package, which demonstrated that he was
conscious of his guilt. (People v. Benavides (2005) 35 Cal.4th 69,
100.) He also gave an incorrect home address, the address on his




                                 6
driver’s license was inaccurate, and he paid cash to ship the
package. The jury could reasonably infer that appellant had
deliberately given incorrect information and paid cash rather
than using a debit or credit card so it would be harder for the
police to find him.
      Although appellant highlights his testimony that he did not
prepare the package and was unaware of its true contents, the
jury was free to reject that testimony as incredible. Appellant
also notes there was no DNA or fingerprint evidence linking him
to the contents of the package, but the prosecution was not
required to present such evidence in order to obtain a conviction.
(People v. Anderson (2007) 152 Cal.App.4th 919, 937-938;
CALCRIM No. 300.) As the People aptly put it, “[t]he issue is
whether there is substantial evidence to support the verdict, not
whether the prosecution could have found more evidence.”
Appellant’s claim of insufficient evidence thus fails.
                          DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                    PERREN, J.

We concur:



      GILBERT, P. J.                TANGEMAN, J.




                                7
                 Matthew G. Guerrero, Judge
           Superior Court County of San Luis Obispo
               ______________________________

      Scott H. Bentley, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle, Supervising Deputy
Attorney General, Michael Katz, Deputy Attorney General, for
Plaintiff and Respondent.